Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION In Re: Cartoon Acquisition, Inc., a Delaware corporation, Commission File No. 000-50411 Registrant CERTIFICATE OF MAILINGS I, Randolph S. Hudson, certify that on July 10, 2007, I deposited an original or certified copy of each of the documents listed and described hereinbelow to the named addressee(s) with the U. S. Post Office at Wyoming, New York. Name and Address of Recipient Description of Documents Michael R. Drogin, C. P. A. 1. Letter Required by Item 304(a)(3) of Regulation S-B Managing Partner Liebman, Goldberg & Drogin, LLP 2. Copy of Form 8-K Current Report dated April 3, 2005 Suite 420 595 Stewart Avenue Garden City, New York 11530 DATED: July 9, 2007 Cartoon Acquisition, Inc., Form 8-K Current Report dated April 3, 2005, Exhibit 99.1 - Certificate of Mailings, Page 1
